The Chancellor.
Upon inspecting the origihal act, in the office of the secretary of state, as engrossed and signed by the Governor, and the presiding officers of the two branches of the legislature, I am of opinion, on the whole, that the word is “ Dennis,” and not “ Dunn’s; ” although the matter is not entirely clear of doubt. But the facts set forth in the answer show that there are no mills that could be intended, called “Dennis’ mills;” that “ Dunn’s mills” correspond with other parts of the description in the statute, of the premises authorized to be purchased ; that the dam upon those promises affects the height of the water in the Passaic, in the part where the defendants are required to clear out the obstructions; and that this is the only mill property the purchase of which could be of any use for the object of the act.
I think, on the whole, these facts sufficiently show what property was intended by the act, and that the name “ Dennis’ mills,” cannot apply. If this conclusion is correct, then the maxim, “ Falsa demonstrado non nocet” will apply. That maxim is applied to statutes, as well as to wills and deeds. Chancellor of Oxford's Case, 10 Rep. 57; Shrewsbury v. Boylston, 1 Pick. 105.
The injunction must be dissolved; and according to a stipulation entered into by counsel in presence of the court, an order must be made to restrain the defendants from taking down the dam or destroying the property, or any part of it, until it shall have been ascertained upon a reference under the direction of the court, that it is proper to attain the object of the statute.